The State has filed a motion for rehearing in which it is argued that the fact proven by other parties sufficiently corroborate the accomplice witnesses. We gave the evidence before us close scrutiny upon original submission. A review of it confirms us in the conclusion then reached. Corroboration of the accomplice witness upon any number of immaterial matters will not suffice. The corroboration must be as to some criminative fact which tends *Page 202 
to connect accused with the commission of the offense charged against him, which in the present case was that he had hired two parties to burn a gin. We quote from Chambers v. State,44 S.W. 495:
"Bill Haynes, a confessed thief, was the principal witness for the State. He makes out a clear case of theft against appellant, but, being an accomplice, the law requires that he should be corroborated, before the jury is authorized to convict. Bill Haynes was corroborated by the testimony of other witnesses as to a great number of facts sworn to by him; but no witness in this case, except Bill Haynes, swears to a fact tending even remotely to criminate this defendant in the theft of the cattle. Now, it makes not the slightest difference how thoroughly he corroboration of the accomplice may be in regard to facts related by him, yet, unless, there is some proof, independent of his testimony, tending to connect the defendant with the commission of the crime, there is no sufficient corroboration."
The motion is overruled.
Overruled.